NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 15 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-30177

                Plaintiff-Appellee,             D.C. No. 1:17-cr-00022-SPW

 v.
                                                MEMORANDUM*
DAVID WILLIAM REEKS,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                             Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      David William Reeks appeals from the district court’s judgment and

challenges the 120-month sentence imposed following his guilty-plea conviction

for bank robbery, in violation of 18 U.S.C. § 2113(a). We have jurisdiction under

28 U.S.C. § 1291, and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Reeks’s
request for oral argument is denied.
       Reeks argues that the district court placed too much weight on the nature and

circumstances of the offense, and too little weight on his remorse and substance

abuse and mental health issues, resulting in a substantively unreasonable sentence.

The district court did not abuse its discretion. See Gall v. United States, 552 U.S.

38, 51 (2007). The record reflects that the court considered several of the 18

U.S.C. § 3553(a) sentencing factors before imposing the sentence. The above-

Guidelines sentence is substantively reasonable in light of the section 3553(a)

factors and the totality of the circumstances, including Reeks’s criminal history

and then-pending state charges. See Gall, 552 U.S. at 51; United States v.

Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir. 2009) (“The weight to be given the

various [section 3553(a)] factors in a particular case is for the discretion of the

district court.”)

       AFFIRMED.




                                           2                                     17-30177